ACCEPTED
                                                                               03-14-00399-CV
                                                                                      3939314
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                          1/28/2015 4:50:29 PM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK
                        NO. 03-14-00399-CV
__________________________________________________________________
                   IN THE COURT OF APPEALS               FILED IN
                                                  3rd COURT OF APPEALS
                    FOR THE THIRD DISTRICT            AUSTIN, TEXAS
                        AT AUSTIN, TEXAS          1/28/2015 4:50:29 PM
__________________________________________________________________
                                                    JEFFREY D. KYLE
                                                             Clerk
        LAW OFFICE OF LARRY LADEN; LARRY LADEN, P.C.;
       LARRY LADEN, INDIVIDUALLY; AND CLAY BOULWARE,
                          INDIVIDUALLY
                             Appellants,
                                 v.
                          ALYSA BAKER,
                              Appellee.
__________________________________________________________________
              On Appeal from the County Court at Law No. 1
                        of Travis County, Texas
                     Cause No. C-1-CV-13-010495
                          (Hon. David Phillips)
__________________________________________________________________
                      JOINT STATUS REPORT
__________________________________________________________________
                               Respectfully submitted,
                               Larry R. Laden
                               Texas Bar No. 11814500
                               Email: lladen@swbell.net
                               Clay H. Boulware
                               Texas Bar No. 24001767
                               Email: cboulware@swbell.net

                               LAW OFFICE OF LARRY LADEN
                               4407 Bee Caves Road, Bldg. 3, #301
                               Austin, TX 78746
                               Telephone: 512-472-8010
                               Facsimile: 512-478-1615

                               ATTORNEYS FOR APPELLANT
                                      Craig Smith
                                      Texas Bar No. 18553600
                                      Email: csslawrr@gmail.com

                                      The Law Office of Craig Smith
                                      14493 S.P.I.D., Suite A, P.M.B. 240
                                      Corpus Christi, Texas 78418
                                      (361) 728-8037

                                      APPELLATE COUNSEL FOR
                                      RESPONDENT ALYSA BAKER


                             JOINT STATUS REPORT

      The parties report that the trial court has granted the parties’ Agreed Motion

to Vacate Default Judgment and Abate Proceedings. A copy of the trial court’s order

is attached as Exhibit 1.

      Appellants and Appellee ask this court to dismiss the appeal since the trial

court is asserting jurisdiction.

                                             Respectfully Submitted,

                                             LAW OFFICE OF LARRY LADEN
                                             4407 Bee Caves Road
                                             Bldg. 1, Suite 111
                                             Austin, Texas 78746
                                             (512) 472-8010
                                             Fax: (512) 478-1615


                                      By____/s/ Larry Laden________________
                                           LARRY LADEN
                                           State Bar No. 11814500
                                           E-mail: lladen@swbell.net
                                                 CLAY BOULWARE
                                                 4407 Bee Caves Road
                                                 Bldg. 1, Suite 111
                                                 Austin, Texas 78746
                                                 (512) 472-8010
                                                 Fax: (512) 478-1615


                                          By_____/s/ Clay Boulware_____________
                                               CLAY BOULWARE
                                               State Bar No. 24001767
                                               E-mail: cboulware@swbell.net

                                                 The Law Office of Craig Smith
                                                 14493 S.P.I.D., Suite A, P.M.B. 240
                                                 Corpus Christi, Texas 78418
                                                 (361) 728-8037


                                          By____/s/ Craig Smith______________
                                               CRAIG S. SMITH
                                               State Bar No. 18553600
                                               Email: csslawrr@gmail.com

                                                 Appellate Counsel for Plaintiff Alysa
                                                 Baker

                                   Certificate of Service

      By my signature above, I certify that a true and correct copy of this document
has been served on January 28, 2015, as follows:

Mr. Donald H. Grissom                                 Via email - don@gandtlaw.com
509 W. 12th Street
Austin, Texas 78701
Trial Court Attorney for Appelle